The defendant’s “Motion for Beview of Decision Concerning Amendment of Draft Finding and Eequest for Finding and Eefusing in Advance any Motions to Correct Finding (Bectification)” dated January 14, 1974, in the appeal from the Superior Court in Hartford County is granted and the relief sought therein is denied.
The defendant’s “Amended Motion to Beview of Decision Concerning all Amendments of Draft Finding and Eequest for Finding and Eefusing in Advance Any Motions to Correct Finding (Bectification)” dated January 15,1974, in the appeal from the Superior Court in Hartford County is dismissed.
Nina B. Varley, pro se, in support of the motion.
Submitted January 25—decided Match 5, 1974
The defendant’s “Motion for Beview Decision Concerning Withdrawal (Disqualification) of Eeferee in Future Motions or Petitions, Alimony Pendente Lite and Counsel Fees during Appeal, Contempt, also Directing a Eeferee to Hear Motion for Disclosure and Production” dated January 21, 1974, in the appeal from the Superior Court in Hartford County is dismissed.
Nina B. Varley, pro se, in support of the motion.
Submitted February 1—decided March 5, 1974